Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered January 30, 2013, which denied defendants-appellants’ motion for summary judgment, unanimously affirmed, without costs. Order, same court and Justice, entered August 28, 2013, which, upon reargument, adhered to the original determination, unanimously dismissed, without costs, as academic.
Triable issues of fact exist as to whether defendants-appellants breached their duty to provide plaintiff with a safe place to exit from the Access-A-Ride bus. In particular, there are triable issues of fact as to whether the driver knew or should have known of plaintiffs disability (see Lewis v New York City Tr. Auth., 100 AD3d 554, 555 [1st Dept 2012], lv denied 21 NY3d 856 [2013]), and whether the driver, by waiting for plaintiff at the front of the bus, suggested a path of egress to plaintiff that caused her to navigate a portion of the roadway containing the street pothole that allegedly caused her to trip and fall (see Malawer v New York City Tr. Auth., 18 AD3d 293 [1st Dept 2005], affd 6 NY3d 800 [2006]; Tolbert v New York City Tr. Auth., 256 AD2d 171 [1st Dept 1998]).
*607We have considered defendants-appellants ’ remaining contentions and find them unavailing. Concur — Tom, J.E, Renwick, Richter, Feinman and Gische, JJ.